CAMPBELL, Acting Chief Judge.
Appellant, James Walter Billups, challenges his judgment and sentence for loitering in violation of section 24-43, City of Tampa Code (1989). Appellant moved to dismiss the charge, attacking the ordinance on constitutional vagueness grounds. When the trial court denied his motion, appellant pled no contest to the charge, reserving his right to appeal the constitutional ruling by the trial court.
The Florida Supreme Court has now decided this issue in Holliday v. City of Tampa, 619 So.2d 244 (Fla.1993), determining that section 24-43, City of Tampa Code (1989) is facially unconstitutional. Based on the authority and precedent of Holliday, we therefore reverse appellant’s conviction and sentence for violation of section 24-43, City of Tampa Code. The other arguments raised by appellant are not properly addressed in this appeal.
Reversed and remanded.
HALL and THREADGILL, JJ., concur.